Exhibit 10.14

 

DRESSER, INC.

ELECTIVE DEFERRAL PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

 

Establishment and Purpose of Plan

   (ii )

I

   -   

Definitions and Construction

   I-1  

II

   -   

Participation

   II-1  

III

   -   

Account Credits

   III-1  

IV

   -   

Withdrawals

   IV-1  

V

   -   

Payment of Benefits

   V-1  

VI

   -   

Administration of the Plan

   VI-1  

VII

   -   

Nature of the Plan

   VII-1  

VIII

   -   

Participating Employers

   VIII-1  

IX

   -   

Miscellaneous

   IX-1  

 

(i)



--------------------------------------------------------------------------------

 

DRESSER, INC.

ELECTIVE DEFERRAL PLAN

 

Establishment and Purpose of Plan

 

Dresser, Inc. hereby establishes the Dresser, Inc. Elective Deferral Plan,
effective as of the Effective Date. The Plan shall be the successor to and
continuation of the Halliburton Elective Deferral Plan, as amended and restated
effective September 1, 2000, with respect to those Participants who were
previously participants in such plan.

 

The purpose of the Plan is to assist certain of the Company’s employees in
making more adequate provision for their retirement.

 

(ii)



--------------------------------------------------------------------------------

I.

 

Definitions and Construction

 

1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

 

(1) Account: A memorandum bookkeeping account established on the records of the
Employer for a Participant that is credited with amounts determined in
accordance with Article III of the Plan. As of any determination date, a
Participant’s benefit under the Plan shall be equal to the amount credited to
his Account as of such date. A Participant shall have a 100% nonforfeitable
interest in his Account at all times.

 

(2) Act: The Employee Retirement Income Security Act of 1974, as amended.

 

(3) Affiliate: Any entity of which an aggregate of 50% or more of the ownership
interest is owned of record or beneficially, directly or indirectly, by the
Company or any other Affiliate.

 

(4) Base Salary: The base rate of cash compensation paid by the Employer to or
for the benefit of a Participant for services rendered or labor performed while
a Participant, including base pay a Participant could have received in cash in
lieu of (A) deferrals pursuant to Section 3.1 and (B) contributions made on his
behalf to any qualified plan maintained by the Employer or to any cafeteria plan
under section 125 of the Code maintained by the Employer.

 

(5) Bonus Compensation: With respect to any Participant for a Plan Year, the
amount awarded under a regular bonus plan maintained by the Employer that is
payable to the Participant in cash.

 

(6) Code: The Internal Revenue Code of 1986, as amended.

 

(7) Compensation Committee: The Compensation Committee of the Directors.

 

(8) Committee: The administrative committee appointed by the Compensation
Committee to administer the Plan.

 

(9) Company: Dresser, Inc.

 

(10) Directors: The Board of Directors of the Company.

 

(11) Effective Date: The effective date of the Plan which shall be April 10,
2001.

 

(12) Eligible Employee: Any Employee who is (i) a permanent Full-Time Active
Employee, (2) subject to the income tax laws of the United States, and (3) an
officer or member of a select group of highly compensated employees of the
Employer.

 

I-1



--------------------------------------------------------------------------------

(13) Employee: Any person employed by the Employer.

 

(14) Employer: The Company and each eligible organization designated as an
Employer in accordance with the provisions of Article VIII of the Plan.

 

(15) Full-Time Active Employee: An Employee whose employment with the Employer
requires, and who regularly and actively performs, 30 or more hours of service
for the Employer each week at a usual place of business of the Employer or at a
location to which such Employee is required or permitted to travel on behalf of
the Employer for which such Employee is paid regular compensation.

 

(16) Participant: Each Eligible Employee who has been selected for participation
in the Plan and who has become a Participant pursuant to Article II.

 

(17) Plan: The Dresser, Inc. Elective Deferral Plan, as amended from time to
time.

 

(18) Plan Year: The twelve-consecutive month period commencing January 1 of each
year; except that the first Plan Year shall commence on the Effective Date and
end on the December 31st next following the Effective Date.

 

(19) Retirement: The date the Participant retires in accordance with the terms
of his Employer’s retirement policy as in effect at that time.

 

(20) Unforeseeable Emergency: A severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in section 152(a) of the Code) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

 

1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

 

1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.

 

I-2



--------------------------------------------------------------------------------

 

II.

 

Participation

 

2.1 Participation. Participants in the Plan are those Eligible Employees who are
selected by the Committee, in its sole discretion, as Participants. The
Committee shall notify each Participant of his selection as a Participant.
Subject to the provisions of Section 2.2, a Participant shall remain eligible to
defer Base Salary and/or Bonus Compensation hereunder for each Plan Year
following his initial year of participation in the Plan.

 

2.2 Cessation of Active Participation. Notwithstanding any provision herein to
the contrary, an individual who has become a Participant in the Plan shall cease
to be entitled to defer Base Salary and/or Bonus Compensation hereunder
effective as of the date he ceases to be an Eligible Employee or any earlier
date designated by the Committee. Any such Committee action shall be
communicated to the affected individual prior to the effective date of such
action.

 

II-1



--------------------------------------------------------------------------------

 

III.

 

Account Credits

 

3.1 Base Salary Deferrals.

 

(a) Any participant may elect to defer receipt of an integral percentage of from
5% to 75% of his Base Salary, in 5% increments, for any Plan Year. A
Participant’s election to defer receipt of a percentage of his Base Salary for
any Plan Year shall be made on or before the last day of the preceding Plan
Year. Notwithstanding the foregoing, if an individual initially becomes a
Participant other than on the first day of a Plan Year, such Participant’s
election to defer receipt of a percentage of his Base Salary for such Plan Year
may be made no later than 30 days after he becomes a Participant, but such
election shall be prospective only. A Participant’s elections under the
predecessor Halliburton Elective Deferral Plan shall become his elections under
this Plan as of the Effective Date with respect to amounts deferred prior to the
Effective Date, amounts deferred for the remainder of the first Plan Year of the
Plan, and earnings credited thereto. The reduction in a Participant’s Base
Salary pursuant to his election shall be effected by Base Salary reductions as
of each payroll period within the election period. Base Salary for a Plan Year
not Deferred by a Participant pursuant to this Paragraph shall be received by
such Participant in cash, except as provided by any other plan maintained by the
Employer. Deferrals of Base Salary under this Plan shall be made before elective
deferrals or contributions of Base Salary under any other plan maintained by the
Employer. Base Salary deferrals made by a Participant shall be credited to such
Participant’s Account as of the date the Base Salary deferred would have been
received by such Participant in cash had no deferral been made pursuant to this
Section. Except as provided in Paragraph (b), deferral elections for a Plan Year
pursuant to this Section shall be irrevocable.

 

(b) A Participant shall be permitted to revoke his election to defer receipt of
his Base Salary for any Plan Year in the event of an Unforeseeable Emergency, as
determined by the Committee in its sole discretion. For purposes of the Plan,
the decision of the Committee regarding the existence or nonexistence of an
Unforeseeable Emergency of a Participant shall be final and binding. Further,
the Committee shall have the authority to require a Participant to provide such
proof as it deems necessary to establish the existence and significant nature of
the Participant’s Unforeseeable Emergency. A Participant who is permitted to
revoke his Base Salary deferral election during a Plan Year shall not be
permitted to resume Base Salary deferrals under the Plan until the next
following Plan Year.

 

3.2 Bonus Compensation Deferrals. Any Participant may elect to defer receipt of
an integral percentage of from 5% to 75% of his Bonus Compensation, in 5%
increments, for any Plan Year. A Participant’s election to defer receipt of a
percentage of his Bonus Compensation for any Plan Year shall be made on or
before the last day of the preceding Plan Year. Notwithstanding the foregoing,
if any individual initially becomes a Participant other than on the first day of
a Plan Year, such Participant’s election to defer receipt of a percentage of his
Bonus Compensation for such Plan Year may be made no later than 30 days after he
becomes a Participant, but such election shall apply only to a pro rata portion
of his Bonus Compensation for such Plan Year based upon the number of complete
months remaining in such Plan Year

 

III-1



--------------------------------------------------------------------------------

divided by twelve. A Participant’s elections under the predecessor Halliburton
Elective Deferral Plan shall become his elections under this Plan as of the
Effective Date with respect to amounts deferred prior to the Effective Date,
amounts deferred for the remainder of the first Plan Year of the Plan, and
earnings credited thereto. Bonus Compensation for a Plan Year not deferred by a
Participant pursuant to this Section shall be received by such Participant
except as provided by any other plan maintained by the Employer. Deferrals of
Bonus Compensation under this Plan shall be made before elective deferrals or
contributions of Bonus Compensation under any other plan maintained by the
Employer. Bonus Compensation deferrals made by a Participant shall be credited
to such Participant’s Account as of the date the Bonus Compensation deferred
would have been received by such Participant had no deferral been made pursuant
to this Section 3.2. Deferral elections for a Plan Year pursuant to this Section
shall be irrevocable.

 

3.3 Earnings Credits. For each Plan Year, a Participant’s Account shall be
credited semiannually on June 30 and December 31 with an amount of earnings
based on the weighted average balance of such Account during the preceding six
months and the Moody’s corporate bond average annual yield for long-term
investment grade bonds during the six-month period ended seven months prior to
each semi-annual earnings credit date, plus 2%. (For example, the rate earned
for the six months ended December 31, 2001, would be based on the average
Moody’s rate for the six months ended May 31, 2001, plus 2%). So long as there
is any balance in any Account, such Account shall continue to receive earnings
credits pursuant to this Section.

 

III-2



--------------------------------------------------------------------------------

 

IV.

 

Withdrawals

 

Participants shall be permitted to make withdrawals from the Plan only in the
event of an Unforeseeable Emergency, as determined by the Committee in its sole
discretion. No withdrawal shall be allowed to the extent that such Unforeseeable
Emergency is or may be relieved (a) through reimbursement or compensation by
insurance or otherwise, (b) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (c) by cessation of Base Salary deferrals under the Plan pursuant to
Section 3.1(b). Further, the Committee shall permit a Participant to withdraw
only the amount it determines, in its sole discretion, to be reasonably needed
to satisfy the Unforeseeable Emergency.

 

IV-1



--------------------------------------------------------------------------------

 

V.

 

Payment of Benefits

 

5.1 Payment Election Generally. In connection with the deferral elections made
by a Participant pursuant to Article III for a Plan Year, such Participant shall
elect, subject to Sections 5.4, 5.5, 5.7 and 5.8, a single time and form of
payment with respect to both the Base Salary and Bonus Compensation deferrals
and the earnings credited thereto. A Participant may revise his election
regarding the time and form of payment of both deferred amounts, but such
revised election shall not be effective until one year from the date of the
revised election and shall be effective only if payment has not been made or
commenced pursuant to Section 5.2 prior to the expiration of such one-year
period. A Participant’s elections under the predecessor Halliburton Elective
Deferral Plan shall become his elections under this Plan as of the Effective
Date with respect to the time and form of payment of amounts deferred prior to
the Effective Date, amounts deferred for the remainder of the first Plan Year,
and earnings credited thereto.

 

5.2 Time of Benefit Payment. With respect to both deferral elections made by a
Participant pursuant to Article III for a Plan Year, such Participant shall
elect to commence payment of such deferrals and the earnings credited thereto on
one of the following dates:

 

(a) Retirement; or

 

(b) A specific future month and year, but not earlier than five years from the
date of the deferral if the Participant has not attained age fifty-five at the
time of the deferral or one year from the date of the deferral if the
Participant has attained age fifty-five at the time of the deferral, and not
later than the first day of the year in which the Participant attains age
seventy.

 

5.3 Form of Benefit Payment. With respect to both deferral elections made by a
Participant pursuant to Article III for a Plan Year, such Participant shall
elect the form of payment with respect to such deferrals and the earnings
credited thereto from one of the following forms:

 

(a) A lump sum; or

 

(b) Installment payments for a period not to exceed ten years.

 

Installment payments shall be paid annually on the first business day of January
of each Plan Year; provided however, that not later than sixty days prior to the
date payment is to commence, a Participant may elect to have his installment
payments paid quarterly on the first business day of each calendar quarter. Each
installment payment shall be determined by multiplying the deferral and the
earnings credited thereto at the time of the payment by a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installment payments to be made to Participant. In the event the total
amount credited to a Participant’s Account does not exceed $50,000, the
Committee may, in its sole discretion, pay such amounts in a lump sum.

 

V-1



--------------------------------------------------------------------------------

5.4 Total and Permanent Disability. If a Participant becomes totally and
permanently disabled while employed by the Employer, payment of the amounts
credited to such Participant’s Account shall commence on the first business day
of the second calendar quarter following the date the Committee makes a
determination that the Participant is totally and permanently disabled, in the
form of payment determined in accordance with Section 5.3. The above
notwithstanding, if such Participant is already receiving payments pursuant to
Section 5.2(b) and Section 5.3(b), such payments shall continue. For purposes of
the Plan, a Participant shall be considered totally and permanently disabled if
the Committee determines, based on a written medical opinion (unless waived by
the Committee as unnecessary), that such Participant is permanently incapable of
performing his job for physical or mental reasons.

 

5.5 Death. In the event of a Participant’s death at a time when amounts are
credited to such Participant’s Account, such amounts shall be paid to such
Participant’s designated beneficiary or beneficiaries in five annual
installments commencing as soon as administratively feasible after such
Participant’s date of death. However, the Participant’s designated beneficiary
or beneficiaries may request a lump sum payment based upon hardship, and the
Committee, in its sole discretion, may approve such request.

 

5.6 Designation of Beneficiaries.

 

(a) Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing same with the Committee. Any such
designation may be changed at any time by execution of a new designation in
accordance with this Section.

 

(b) If no such designation is on file with the Committee at the time of the
death of the Participant or such designation is not effective for any reason as
determined by the Committee, then the designated beneficiary or beneficiaries to
receive such benefit shall be as follows:

 

(1) If a Participant leaves a surviving spouse, his benefit shall be paid to
such surviving spouse;

 

(2) If a Participant leaves no surviving spouse, his benefit shall be paid to
such Participant’s executor or administrator, or to his heirs at law if there is
no administration of such Participant’s estate.

 

5.7 Other Termination of Employment. If a Participant terminates his employment
with the Employer before Retirement for a reason other than total and permanent
disability or death, the amounts credited to such Participant’s Account shall be
paid to the Participant in a lump sum no less than thirty days and no more than
one year after the Participant’s date of termination of employment. For purposes
of this Section, transfers of employment between and among the Company and its
Affiliates shall not be considered a termination of employment.

 

V-2



--------------------------------------------------------------------------------

5.8 Payment of Benefits. The benefits due a Participant under the Plan shall be
paid by the Employer. Any benefit payments made to a Participant or for his
benefit pursuant to any provision of the Plan shall be debited to such
Participant’s Account. All benefit payments shall be made in cash.

 

5.9 Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, if the Committee is unable to locate the Participant or beneficiary
to whom such benefit is payable, upon the Committee’s determination thereof,
such benefit shall be forfeited to the Employer. Notwithstanding the foregoing,
if subsequent to any such forfeiture the Participant or beneficiary to whom such
benefit is payable makes a valid claim for such benefit, such forfeited benefit
shall be paid by the Employer or restored to the Plan by the Employer.

 

5.10 No Acceleration of Bonus Compensation. The time of payment of any Bonus
Compensation that the Participant has elected to defer but that has not yet been
credited to the Participant’s Account because it is not yet payable without
regard to the deferral shall not be accelerated as a result of the provisions of
this Article. If, pursuant to the provisions of this Article, payment of such
Bonus Compensation would no longer be deferred at the time it becomes payable,
such Bonus Compensation shall be paid to the Participant within 90 days of the
date it would have been payable had the Participant not made a deferral
election.

 

V-3



--------------------------------------------------------------------------------

 

VI.

 

Administration of the Plan

 

6.1 Committee Powers and Duties. The general administration of the Plan shall be
vested in the Committee. The Committee shall supervise the administration and
enforcement of the Plan according to the terms and provisions hereof and shall
have all powers necessary to accomplish these purposes, including, but not by
way of limitation, the right, power, authority, and duty:

 

(a) To make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, and to enforce
the terms of the Plan and the rules and regulations promulgated thereunder by
the Committee;

 

(b) To construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;

 

(c) To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

 

(d) To employ and compensate such accountants, attorneys, investment advisors,
and other agents, employees, and independent contractors as the Committee may
deem necessary or advisable for the proper and efficient administration of the
Plan;

 

(e) To determine in its discretion all questions relating to eligibility;

 

(f) To determine whether and when there has been a termination of a
Participant’s employment with the Employer, and the reason for such termination;
and

 

(g) To make a determination in its discretion as to the right of any person to a
benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder.

 

6.2 Self-Interest of Participants. No member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself under the
Plan (including, without limitation, Committee decisions under Article II) or to
vote in any case in which his individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and the remaining members cannot agree, the Compensation
Committee shall appoint a temporary substitute member to exercise all the powers
of the disqualified member concerning the matter in which he is disqualified.

 

6.3 Claims Review. In any case in which a claim for Plan benefits of a
Participant or beneficiary is denied or modified, the Committee shall furnish
written notice to the claimant within ninety days (or within 180 days if
additional information requested by the Committee necessitates an extension of
the ninety-day period), which notice shall:

 

(a) State the specific reason or reasons for the denial or modification;

 

VI-1



--------------------------------------------------------------------------------

(b) Provide specific reference to pertinent Plan provisions on which the denial
or modification is based;

 

(c) Provide a description of any additional material or information necessary
for the Participant, his beneficiary, or representative to perfect the claim and
an explanation of why such material or information is necessary; and

 

(d) Explain the Plan’s claim review procedure as contained herein.

 

In the event a claim for Plan benefits is denied or modified, if the
Participant, his beneficiary, or a representative of such Participant or
beneficiary desires to have such denial or modification reviewed, he must,
within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Participant, his
beneficiary, or the representative of such Participant or beneficiary may review
any pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty days following such request
for review the Committee shall, after providing a full and fair review, render
its final decision in writing to the Participant, his beneficiary or the
representative of such Participant or beneficiary stating specific reasons for
such decision and making specific references to pertinent Plan provisions upon
which the decision is based. If special circumstances require an extension of
such sixty-day period, the Committee’s decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
If an extension of time for review is required, written notice of the extension
shall be furnished to the Participant, beneficiary, or the representative of
such Participant or beneficiary prior to the commencement of the extension
period.

 

6.4 Employer to Supply Information. The Employer shall supply full and timely
information to the Committee, including, but not limited to, information
relating to each Participant’s compensation, age, retirement, death, or other
cause of termination of employment and such other pertinent facts as the
Committee may require. When making a determination in connection with the Plan,
the Committee shall be entitled to rely upon the aforesaid information furnished
by the Employer.

 

6.5 Indemnity. The Company shall indemnify and hold harmless each member of the
Committee against any and all expenses and liabilities arising out of his
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

 

VI-2



--------------------------------------------------------------------------------

6.6 Payment of Expenses. All expenses incident to the administration of the
Plan, including but not limited to, legal and accounting fees, and expenses of
the Committee, shall be paid by the Employer.

 

6.7 Maintenance of Accounts. The Committee shall maintain one or more Accounts
in the name of each Participant, but the maintenance of an Account designated as
the Account of a Participant shall not mean that such Participant shall have a
greater or lesser interest than that due him by operation of the Plan and shall
not be considered as segregating any funds or property to pay benefits
hereunder.

 

VI-3



--------------------------------------------------------------------------------

 

VII.

 

Nature of the Plan

 

The Employer intends and desires by the adoption of the Plan to recognize the
value to the Employer of the past and present services of employees covered by
the Plan and to encourage and assure their continued service with the Employer
by making more adequate provision for their future retirement security. The Plan
is intended to constitute an unfunded, unsecured plan of deferred compensation
for a select group of management or highly compensated employees of the
Employer. Plan benefits herein provided are to be paid out of the Employer’s
general assets. The Plan constitutes a mere promise by the Employers to make
benefit payments in the future and Participants have the status of general
unsecured creditors of the Employers.

 

VII-1



--------------------------------------------------------------------------------

 

VIII.

 

Participating Employers

 

The Committee may designate any entity or organization eligible by law to
participate in this Plan as an Employer by written instrument delivered to the
Secretary of the Company and the designated Employer. Such written instrument
shall specify the effective date of such designated participation, may
incorporate specific provisions relating to the operation of the Plan which
apply to the designated Employer only and shall become, as to such designated
Employer and its employees, a part of the Plan. Each designated Employer shall
be conclusively presumed to have consented to its designation and to have agreed
to be bound by the terms of the Plan and any and all amendments thereto upon its
submission of information to the Committee required by the terms of or with
respect to the Plan; provided, however, that the terms of the Plan may be
modified so as to increase the obligations of an Employer only with the consent
of such Employer, which consent shall be conclusively presumed to have been
given by such Employer upon its submission of any information to the Committee
required by the terms of or with respect to the Plan. Except as modified by the
Committee in its written instrument, the provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer which employs the particular
Participant.

 

VIII-1



--------------------------------------------------------------------------------

 

IX.

 

Miscellaneous

 

9.1 Not Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract between the Employer and any person or to be
consideration for the employment of any person. Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Employer or to restrict the right of the Employer to discharge any person at any
time nor shall the Plan be deemed to give the Employer the right to require any
person to remain in the employ of the Employer or to restrict any person’s right
to terminate his employment at any time.

 

9.2 Alienation of Interest Forbidden. Except as hereinafter provided, the
interest of a Participant or his beneficiary or beneficiaries hereunder may not
be sold, transferred, assigned, or encumbered in any manner, either voluntarily
or involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person to whom such benefits or funds
are payable, nor shall they be an asset in bankruptcy or subject to garnishment,
attachment or other legal or equitable proceedings. Plan provisions to the
contrary notwithstanding, the Committee shall comply with the terms and
provisions of an order that satisfies the requirements for a “qualified domestic
relations order” as such term is defined in section 206(d)(3)(B) of the Act,
including an order that requires distributions to an alternate payee prior to a
Participant’s “earliest retirement age” as such term is defined in section
206(d)(3)(E)(ii) of the Act.

 

9.3 Withholding. All deferrals and payments provided for hereunder shall be
subject to applicable withholding and other deductions as shall be required of
the Employer under any applicable local, state or federal law.

 

9.4 Amendment and Termination. The Compensation Committee may from time to time,
in its discretion, amend, in whole or in part, any or all of the provisions of
the Plan; provided, however, that no amendment may be made that would impair the
rights of a Participant with respect to amounts already allocated to his
Account. The Compensation Committee may terminate the Plan at any time. In the
event that the Plan is terminated, the balance in a Participant’s Account shall
be paid to such Participant or his designated beneficiary in a single lump sum
payment of cash in full satisfaction of all of such Participant’s or
beneficiary’s benefits hereunder. Any such amendment to or termination of the
Plan shall be in writing and signed by a member of the Compensation Committee.

 

9.5 Severability. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

 

9.6 Governing Laws. All provisions of the Plan shall be construed in accordance
with the laws of Texas except to the extent preempted by federal law.

 

IX-1